MEMORANDUM **
Jose Montenegro Marquez and his wife, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial evidence, Aruta v. INS, 80 F.3d 1389, 1393 (9th Cir.1996), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that Montenegro-Marquez has not demonstrated a well-founded fear of future persecution in Mexico. See id. at 1395-96; Cuadras v. INS, 910 F.2d 567, 571 (9th Cir.1990).
Because Montenegro-Marquez has failed to establish eligibility for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.